145 Rio Robles  /  San Jose, CA
95134  /  +1-408-579-2800  /  www.extremenetworks.com[gj3qgfsurznf000001.jpg]

Exhibit 10.1

May 13, 2016

 

 

Drew Davies

1731 Glen Una Avenue

San Jose, CA 95125

 

 

Dear Drew,

 

We are pleased to offer you a position with Extreme Networks (the “Company”) as
the Chief Financial Officer, reporting to the Company’s Chief Executive
Officer.  

 

Compensation

 

Should you decide to join the Company, you will receive a semi-monthly salary of
$14,583.33 (which would equal $350,000 on an annualized basis), less required
tax withholdings and authorized deductions, in accordance with the Company’s
normal payroll procedures.

 

Commencing on your Hire Date (as defined below) (on a pro rata basis for the
quarter then in progress), you will be eligible to participate in the bonus
program maintained by the Company for its executives with an annual target of
60% of your annual base salary, but the actual amount of your annual bonus may
be more or less (and may equal zero), depending on the attainment of applicable
performance criteria. Such annual bonus will be contingent upon your continued
employment through the applicable payment date.

 

Relocation Expenses

 

The Company shall reimburse you for up to $50,000 of reasonable expenses
incurred in the relocation of your household to the Raleigh, North Carolina area
on or before June 15, 2017.  You shall be required to submit receipts in
accordance with Company policy prior to reimbursement, with such reimbursement
taking place no later than fifteen (15) days thereafter.  For the avoidance of
doubt, if you relocate your household to the Raleigh, North Carolina after June
15, 2017, you shall not be eligible for any reimbursement of your expenses by
the Company.  

 

Sign-On Bonus Reimbursement

 

The Company shall reimburse you for up to $50,000 for your repayment of your
sign-on bonus with your previous employment should you have to reimburse your
previous employer (the “Sign-On Reimbursement”).  You shall be required to
submit receipts of your repayment of such sign-on bonus in accordance with
Company policy prior to reimbursement, with such reimbursement taking place no
later than fifteen (15) days thereafter.  Notwithstanding the foregoing, you
acknowledge and agree that the Sign-On Reimbursement shall not be deemed earned
in full until June 1, 2017.  In the event your employment with the Company
terminates voluntarily prior to such date, then you will be required to
reimburse the Company for the full amount of the Sign-On Reimbursement.  Your
signature on this offer letter authorizes the Company to deduct the amount of
the Sign-On Reimbursement required to be reimbursed pursuant to the preceding
sentence from your final paycheck should this occur.  If there are any

1

 

 

--------------------------------------------------------------------------------

145 Rio Robles  /  San Jose, CA
95134  /  +1-408-579-2800  /  www.extremenetworks.com[gj3qgfsurznf000001.jpg]

amounts not covered by your final paycheck, then you agree to reimburse the
Company for such amounts in cash within thirty (30) days of your termination.  

 

Equity Awards

 

Subject to approval by the Company’s Board of Directors or the Compensation
Committee, the Company will grant you two awards consisting of 100,000
restricted stock units (each, an “RSU Award”).  The first RSU Award (the
“Time-Vesting RSUs”) will vest with respect one-third of the Time-Vesting RSUs
on the first anniversary of your Hire Date, and one-twelfth of the Time-Vesting
RSUs on each three (3) month anniversary of your Hire Date thereafter, such that
your Time-Vesting RSUs shall be fully vested on the third anniversary of your
Hire Date, in each case, subject to your continued service to the Company
through the applicable vesting date.  

 

The second RSU Award (the “Performance-Based RSUs”) shall commence vesting once
the closing trading price for the Company’s common stock equals or exceeds $5.00
per share for 30 consecutive trading days (the “Performance Threshold”);
provided, however, that the Performance Threshold must be achieved by the third
anniversary of your Hire Date or the Performance-Based RSUs shall automatically
terminate as of such date for no consideration.  In the event the Performance
Threshold is satisfied prior to the third anniversary of your Hire Date, then
upon the date the Performance Threshold is satisfied the Performance-Based RSUs
shall vest with respect to that number of Time-Based RSUs that have vested as of
the date the Performance Threshold is satisfied and thereafter shall vest on the
same schedule as the Time-Based RSUs, in each case, subject to your continued
service to the Company through the applicable vesting date.  For the avoidance
of doubt, in the event the Performance Threshold is satisfied on or prior to the
third anniversary of your Hire Date, the Performance-Based RSUs shall be fully
vested on the third anniversary of your Hire Date, subject to your continued
service to the Company through such date.  

 

Each of your RSU Awards shall also be subject to an individual RSU agreement
between you and the Company, the terms of applicable equity incentive plan under
which the RSU Awards are granted and the terms of our Executive Change in
Control Severance Plan.

 

Executive Change in Control Severance

The Company also has a policy of providing a Change in Control Severance Plan
for its executive officers in the event of an acquisition of the Company.  Those
provisions will be set forth in your Executive Change in Control Severance
Participation Agreement and will be the same as those standard terms currently
in effect for the other similarly situated executive officers of the Company.  A
copy of the Change in Control Severance Plan and your Participation Agreement
thereunder have been enclosed for your information.

Section 409A

The payment and benefits under this offer letter are intended to qualify for an
exemption from application of Section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) or comply with its requirements to the extent necessary
to avoid adverse personal tax consequences under Section 409A of the Code.  To
the extent that any provision of this offer letter is ambiguous as to its
exemption from or compliance with Section 409A of the Code, the provision shall
be read in such a manner so that all payments hereunder are exempt from, or if
not exempt from, comply with, Section 409A of the Code.  All reimbursements
under this offer letter shall be paid as soon as administratively practicable,
but in no event shall any reimbursement be paid after the

2

 

 

--------------------------------------------------------------------------------

145 Rio Robles  /  San Jose, CA
95134  /  +1-408-579-2800  /  www.extremenetworks.com[gj3qgfsurznf000001.jpg]

last day of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable
year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.  Your right, if any, to receive
installment payments pursuant to this offer letter shall be treated as a right
to receive a series of separate and distinct payments.

Additional Benefits

In addition to the foregoing benefits, you will be eligible to participate in
all of the employee benefits and benefit plans that the Company makes available
to similarly situated executive officers of the Company, including its group
health, short-term disability, long-term disability, and life insurance plans,
as well as its 401(k) and employee stock purchase plans. Your participation in
the Company’s benefit plans will be subject to the terms and conditions of the
specific benefit plans.  As an Executive of the Company, you are not eligible to
participate in the Company’s Paid Time Off (“PTO”) program, and you will not
accrue any PTO hours.  You will, however, be eligible to take paid time off from
time-to-time as reasonably necessary for vacation, sick time, or other personal
purposes, subject to the needs of your position and the approval of your
manager.  The Company reserves the right to terminate, modify or add to its
benefits and benefit plans at any time.

 

Employment at Will

If you choose to accept this offer, your employment with the Company will be
at-will meaning that your employment is voluntarily entered into and will be for
no specified period. As a result, you will be free to resign at any time, for
any reason or for no reason, as you deem appropriate. The Company will have a
similar right and may conclude its employment relationship with you at any time,
with or without cause.  It also means that your job duties, title and
responsibility and reporting level, work schedule, compensation and benefits, as
well as the Company’s personnel policies and procedures, may be changed with
prospective effect, with or without notice, at any time in the sole discretion
of the Company.  This “at-will” nature of your employment shall remain unchanged
during your tenure as an employee and may not be changed, except in an express
writing signed by you and the Chief Executive Officer of the Company.

Section 16 Officer

 

With this position, you will be designated as a Section 16 Officer of the
Company.  As you are undoubtedly aware, this designation brings certain SEC
reporting requirements.  Should you have any questions regarding your
obligations as a Section 16 Officer, please do not hesitate to contact me.  

 

Hire Date and Outside Activities

You agree to terminate any other consulting or similar engagement you may now
have by your hire date of June 1, 2016 (the date on which you commence
employment with the Company, the “Hire Date”).  You further agree to limit your
outside board positions to no more than two companies, which positions will be
approved in writing by the Chief Executive Officer of the Company before
committed to.  The Company requires that, as a full-time employee, you devote
your full business time, attention, skill, and efforts to the tasks and duties
of your position as assigned by the Company.  If you wish to request consent to
provide services (for any or no form of compensation) to any other person or
business entity while employed by the Company, please

3

 

 

--------------------------------------------------------------------------------

145 Rio Robles  /  San Jose, CA
95134  /  +1-408-579-2800  /  www.extremenetworks.com[gj3qgfsurznf000001.jpg]

discuss that with the Chief Executive Officer of the Company and obtain his or
her written approval in advance of accepting another position.

Arbitration

In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Santa Clara County, California, and we waive our rights
to have such disputes tried by a court or jury. The arbitration will be
conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.

Background Check and Employee Innovation and proprietary Rights Assignment
Agreement

This offer is contingent upon the completion of a customary background check
with the results being satisfactory to the Company, your signing the enclosed
Employee Innovations and Proprietary Rights Assignment Agreement, and upon your
ability to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States.  Please bring this
documentation, such as a passport or driver’s license and an original social
security card, to your Employee Orientation. Such documentation must be provided
to us within three (3) business days of your Hire Date, or our employment
relationship with you may be terminated.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Katy Motiey, EVP, Chief
Administrative Officer – Legal, HR, Corporate Secretary, at Extreme Networks,
Inc., 145 Rio Robles, San Jose, CA 95134.

This offer of employment, if not accepted, will expire in 5 business days.

All new employees receive a benefits package from the Human Resources
Department. If you have any benefit related questions, please contact Katy
Motiey at 408-579-3237 or kmotiey@extremenetworks.com.

This agreement, along with any agreements referenced above, constitute the
entire agreement between you and the Company concerning the terms and conditions
of your employment with the Company. This agreement cannot be modified or
amended except by a subsequent written agreement signed by you and the Company;
provided, however, that the Company may, in its sole discretion, elect to modify
your title, compensation, duties, or benefits without any further agreement from
you.

Drew, we look forward to welcoming you to the Company and we believe you will
make an important contribution to the company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact me.

 

4

 

 

--------------------------------------------------------------------------------

145 Rio Robles  /  San Jose, CA
95134  /  +1-408-579-2800  /  www.extremenetworks.com[gj3qgfsurznf000001.jpg]

Sincerely,

 

 

/s/ Katy Motiey

EXTREME NETWORKS INC.

Katy Motiey

Executive Vice President - Chief Administrative Officer – HR, Legal & Corporate
Secretary

 

 

I agree to and accept employment with Extreme Networks, Inc. on the terms set
forth in this agreement.

 

 

 

 

 

 

 

/s/ Drew Davies

 

 

  

5/15/2016

Drew Davies

 

 

  

Date

 

5

 

 